Title: To George Washington from Major General Horatio Gates, 12 April 1779
From: Gates, Horatio
To: Washington, George



Sir
        providence 12th April 1779 One o Clock P.M.

Since I had the Honour to write Your Excellency my Letter of this morning I have received the inclosed intelligence from Canada and Rhode-Island.
By a Letter the Issuing Commissary has this moment received from Mr Colt, There is hopes the Supply of Flour will be continued; Though we have only Twenty Barrells in Store at present I cannot persuade myself there has been any Natural Scarcity of That Article, Avarice, and Monopoly, must have Caused the Emptyness of Our Magazines of Bread. I hope some Sensible, and Spirited Measures, will be Speedily Adopted by The Legislatures of the Different States; to prevent the further banefull Effects, of these pernicious Evils, I am Sir Your Excellencys most Obedient Servant
Horatio Gates
